Citation Nr: 1338191	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  09-05 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected sleep apnea and service-connected hypertension.

2.  Entitlement to service connection for a visual disorder, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for recurrent urinary urgency, to include as secondary to diabetes mellitus.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 2002.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of the case was subsequently transferred to the RO in Atlanta, Georgia.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2012.  A transcript of the hearing is associated with the claims file.

In May 2013, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.  As will be discussed below, the Board must remand the issues again because the file does not reflect substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In addition to the VBMS paperless file, there is a Virtual VA paperless file associated with the Veteran's claim.  A review of the documents in Virtual VA reveals additional VA treatment notes that are relevant to the issues on appeal.  The RO considered those records and readjudicated the claims in a March 2013 supplemental statement of the case (SSOC).

As noted in the May 2013 remand, the issue of entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

A review of the record shows that some of the prior directives from the May 2013 remand were not completed.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.   

In the May 2013 remand, the Board directed the examiner to provide an opinion as to whether it is at least as likely as not that the Veteran currently has diabetes mellitus that manifested in service or within one year thereafter or that is otherwise causally or etiologically related to his military service, including elevated glucose readings during service in 2001 and within one year after his separation from service in 2003.  If not, he was directed to state whether it is at least as likely as not that the Veteran has diabetes mellitus that is either caused by or permanently aggravated by his service-connected sleep apnea and/or service-connected hypertension.  

In his September 2013 opinion, the VA examiner provided the requested opinions as to whether the Veteran's diabetes mellitus manifested in service or within one year thereafter or whether it was otherwise causally or etiologically related to his military service, including elevated glucose readings therein.  In addition, he provided an opinion addressing whether the Veteran's diabetes was permanently aggravated by his service-connected sleep apnea; however, he did not address whether it was caused by his service-connected sleep apnea and whether it was caused by or permanent aggravated by his service-connected hypertension.  

Additionally, the Board finds that any decision with respect to the claim for service connection for diabetes mellitus may affect the Veteran's claims service connection for a visual disorder and recurrent urinary urgency.  Therefore, the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that any Board action on the claims for service connection a visual disorder and recurrent urinary urgency, at this juncture, would be premature.  

Moreover, it does not appear that any opinion was provided regarding a visual disorder, as requested in the previous remand.  Although the examiner did address the Veteran's recurrent urinary urgency, the Board also finds that opinion to be inadequate.  

Therefore, the Board finds that additional VA medical opinions are necessary to address the etiology of the Veteran's claims for service connection for diabetes mellitus, a visual disorder, and recurrent urinary urgency.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ascertain if the Veteran received any VA, non-VA, or other medical treatment that is not evidenced by the current record, to specifically include, but not limited to, any VA treatment records dated from December 2012 to present.

The RO/AMC should provide the Veteran with authorization forms for the release of any identified outstanding private treatment records.  

The RO/AMC should then obtain these records, as well as any other pertinent records, and associate them with the claims folder. 

If VA is unsuccessful in obtaining any medical records identified by the Veteran, it should inform him and provide him an opportunity to submit copies of the outstanding medical records. 

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any diabetes mellitus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran has reported experiencing symptoms during service, including excessive thirst, excessive urination, and blurred vision.  It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted that there is evidence showing that the Veteran had elevated glucose readings in service in June 2001 and within one year thereafter in January 2003.  There was also a handwritten note on the June 2001 laboratory report suggesting that the Veteran would be susceptible to diabetes in the future.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran currently has diabetes mellitus that manifested in service or within one year thereafter or that is otherwise causally or etiologically related to his military service, including elevated glucose readings therein.  He or she should also state whether it is at least as likely as not that the Veteran has diabetes mellitus that is either caused by or permanently aggravated by his service-connected sleep apnea and/or service-connected hypertension.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any visual disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted that a June 2006 VA ophthalmology diabetic retinopathy surveillance consultation note revealed a diagnosis of mild non-proliferative retinopathy following a funduscopic examination.  Additionally, in a March 2007 medical opinion, a VA physician opined that the Veteran's mild non-proliferative retinopathy was "directly due to diabetes mellitus."  The examiner is requested to address this evidence in his or her opinion.

The examiner should identify all current visual disorders.  For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service.  He or she should also state whether it is at least as likely as not that the disorder is either caused by or permanently aggravated by his diabetes mellitus.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any urinary disorder that may be present, including recurrent urinary urgency.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted that a March 2001 service treatment note indicated possible polyuria.  The examiner is requested to address this evidence in his or her opinion.

The examiner should identify all current urinary disorders.  For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service.  He or she should also state whether it is at least as likely as not that the disorder is either caused by or permanently aggravated by his diabetes mellitus.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  After completing the above actions, the RO/AMC should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

6.  The RO/AMC should review the examination reports to ensure that they are in complete compliance with this remand.  If the reports are deficient in any manner, the RO/AMC should implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

